Citation Nr: 1415272	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-25 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension or service-connected adjustment disorder with anxiety. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of rhinoplasty and septoplasty.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for varicose veins, right leg. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge (VLJ).  Transcripts of the hearings are associated with the claims file.  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension or service-connected adjustment disorder with anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran that he requested withdrawal of the appeal of entitlement to a disability rating in excess of 10 percent for service-connected residuals of rhinoplasty and septoplasty, as well as the appeal of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for varicose veins, right leg. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a disability rating in excess of 10 percent for service-connected residuals of rhinoplasty and septoplasty have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for varicose veins, right leg, have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a signed and written statement received by the RO in October 2013, the Veteran stated that he wished to withdraw the issues of evaluation of residuals of rhinoplasty and septoplasty and of varicose veins, right leg.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of an increased disability rating for service-connected residuals of rhinoplasty and septoplasty and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for varicose veins, right leg.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The appeal of entitlement to a disability rating in excess of 10 percent for service-connected residuals of rhinoplasty and septoplasty is dismissed.

The appeal of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for varicose veins, right leg, is dismissed.


REMAND

The Board finds that additional development is necessary prior to adjudication.  

In February 2013, a VA medical examiner reviewed the Veteran's claims file and rendered an opinion as to the etiology of his erectile dysfunction, stating that his disability is less likely than not related to his service-connected hypertension or his hypertension medications, and that it is not secondary to any mental or emotional problems.  In addition, the examiner specifically opined that the Veteran's erectile dysfunction "is most likely caused by or a result of his low testosterone.  He is currently undergoing a workup with the VA's Endocrine Department for this, but his most recent testosterone result, drawn October 4, 2012, showed a low serum testosterone."  Upon review of the evidence of record, to include the Virtual VA electronic records system, the Board notes that no VA medical records dating from October 2012 have been associated with the claims file.  

In addition, review of the claims file reveals that the Veteran reported receiving private treatment for erectile dysfunction.  Specifically, an April 2011 VA treatment record states that the Veteran brought in prescriptions for Cialis and Androgel prescribed by Dr. J.D. of Delaware Valley Urology, and that he additionally identified his primary care provider as Dr. B., a private physician.  A May 2012 VA treatment record shows that the Veteran reported being prescribed Androgel, a testosterone replacement medication, by a private medical provider to treat his erectile dysfunction, and that he had reported erectile dysfunction to his primary provider.  The Board notes that no such private treatment records have been associated with the claims file.

As it appears there are outstanding VA and private medical records that contain information pertinent to the Veteran's claim, those records are relevant and should be obtained prior to adjudication.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records from May 2012 to the present. 

2.  Contact the Veteran and ask that he provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from private medical providers who have treated him for erectile dysfunction or low testosterone to specifically include Delaware Valley Urology and Dr. J.D., and his non-VA primary care provider as identified in the April 2011 VA treatment record.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow the opportunity to obtain and submit those records.

3.  Following completion of the above action, readjudicate the remaining issue on appeal with consideration of any additional information obtained as a result of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


